DETAILED ACTION
 	Claims 1-16 are pending. This is in response to the application filed on January 24, 2020 which is a continuation of 15/350783 granted under Patent No. 10,546,119.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,546,119. Although the claims at issue are not identical, they are not patentably distinct from each other because similar steps are recited for protection of sensitive data such financial data and authentication data in a mobile device.
4. 	Claim 9 is also rejected against claims 8, 13 and 14 of the same parent Patent mentioned above for the same reasoning.
	This is an anticipation rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. PG Pub 20160092871 (hereinafter Gordon)
Regarding claim 1, Gordon discloses a method for protecting sensitive data and applications stored in a regular memory of a mobile device, comprising: 
 	downloading, by a mobile device processor of a mobile device from a digital wallet server computer, a mobile wallet application including a white box software development kit (SDK) which includes code protection processes (Figs. 2-3, 5-6 and par. [00051]-[0053], [0090]-[0119] and [0134]-[0144] disclose a cloud-based payment platform in mobile application comprising one or more servers, provider of mobile application (an issuer, a bank, a third-party mobile wallet provider, a merchant ... etc.) and mobile devices (i.e. user's devices) where obfuscate or de-obfuscate any asset on ; 
 	obfuscating, by the mobile device processor running the code protection processes of the white box SDK, consumer financial data and consumer authentication data (Fig. 5 disclose obfuscation parameters include account attributes. Also, par. [0054] discloses account attributes can include an account identifier (e.g., a PAN or a token) or a range of account identifiers, an issuer of the account, an account holder identifier, a credit limit, etc.); 
 	storing, by the mobile device processor, the obfuscated consumer financial data and consumer authentication data in a regular memory of the mobile device (par. [0112]); 
 	protecting, by the mobile device processor running the white box SDK, sensitive applications stored in the regular memory which execute during a transaction from attack (par. [0129]); and 
 	re-obfuscating, by the mobile device processor running the white box SDK, at least one of the consumer financial data and the consumer authentication data according to a predetermined time interval (see Obfuscation Parameters section and par. [0171] for "update obfuscation on a periodic basis or based on predefined triggering events").  	Regarding claim 2, Gordon discloses comprising, prior to protecting the sensitive applications stored in the regular memory: obfuscating, by the mobile device processor running the white box SDK, at least one encryption algorithm stored in the regular memory; and storing, by the mobile device processor running the white box SDK, the obfuscated encryption algorithm in the regular memory (par. [0066] discloses cryptographic key may be obfuscated at multiple levels. Also see Fig. 3 for mobile device with storage storing LUK and Key index).  	Regarding claim 3, Gordon discloses comprising resetting, by the mobile device processor, a user root key (par. [0091] discloses a set of key management functions that manages issuer master derivation keys).  	Regarding claim 4, Gordon discloses wherein re-obfuscating, by the mobile device processor, at least one of the consumer financial data and the consumer authentication data comprises: receiving, by the mobile device processor running the white box SDK from a trusted application manager computer, instructions defining the predetermined time interval; and re-obfuscating, by the mobile device processor running the white box SDK, the at least one of the consumer financial data and the consumer authentication data in accordance with the instructions (Fig.4 and related paragraphs disclose the Asset provider server which is a trusted server is configured to obfuscate assets and provide obfuscated assets to mobile devices).  	Regarding claim 5, Gordon discloses wherein the predetermined time interval is based on testing lab results concerning hacking of data associated with the mobile wallet application (par. [0057] discloses “... time-to-update parameter may be dynamically determined based on the latest security landscape).  	Regarding claim 6, Gordon discloses wherein the white box SDK comprises white box functions that at least one of deploys sensitive logic in white box binary and obfuscates public key algorithms (see rejections in claims 1-2).  	Regarding claim 7, Gordon discloses wherein the white box functions comprise at least two of a secure key generation and key provisioning application (see claims 1-2 rejections), a rooting/jailbreaking application (par. [0094]), a binary signature verification application, an anti-debug protection application, a library cross-checking application, and an anti-swizzling application.  	Regarding claim 8, Gordon discloses wherein the consumer authentication data comprises at least one of consumer biometric data, a consumer personal identification number (PIN), and a mobile PIN (see claim 1 rejection).  	Regarding claim 9, Gordon discloses a system comprising: 
 	a trusted application manager computer; a digital wallet server computer; and a consumer mobile device configured for communicating with the trusted application manager computer and with the digital wallet server computer, the consumer mobile device comprising: a mobile device processor; at least one storage device operably connected to the mobile device processor; receive and transmit circuitry operably connected to the mobile device processor; and at least one biometric sensor operably connected to the mobile device processor; and wherein the at least one storage device comprises instructions configure to cause the mobile device processor to (see claim 1 rejection and Fig. 2 for all the devices in the payment processing system): 
 	download, from the digital wallet server computer, a mobile wallet application including a white box software development kit (SDK) which includes code protection processes; obfuscate consumer financial data and consumer authentication data by running the code protection processes of the white box SDK; store the obfuscated consumer financial data and consumer authentication data in a regular memory of the mobile device; run the white box SDK to protect sensitive applications stored in the regular memory which execute during a transaction from attack; and re-obfuscate at least one of the consumer financial data and the consumer authentication data according to a predetermined time interval (see claim 1 rejection). 	Regarding claims 10-16, the claims are rejected in view of claims 2-8 rejections respectively.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M TRAN/Primary Examiner, Art Unit 2494